DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s arguments filed on 29 July 2021. Claims 21-39 and 41 are still pending in the application. Claims 41 has been added and claim 40 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (see above comment).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “incentive metric” is nowhere to be found in the specification. 
The examiner is unable to find a definition in the specification for Incentive metric and incentive metric is not a combined word either. So, one skilled in the art is unable to reasonably perform an accurate search to find relevant document based on the meaning and description of the term as viewed and understood it by the applicant or the examiner. Applicant’s representative is requested to show where in the specification the term “incentive metric” is explained and further or more details explanation is needed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf et al. hereinafter Rolf PUB number 20090316671.
As per claim 21, Rolf teaches a method performed by a computing system, the method comprising: identifying a geographic location of interest to generate roadway condition information (see fig 6, par 0043; par 0022-0023, user may select a particular alert at user’s geographic location; see par 0089-0090 for alert on traffic condition, road condition on location of interest; see par 0143; 0168); identifying a client device based on the identified geographic location of interest; sending a communication over a communication network to the identified client device, the communication requesting sensor data indicative of a roadway condition in the identified geographic location of interest (see fig 18, par 0055, integrated sensor system; par 0106, the sensor may utilize the sensor to enable various alerts including road condition or traffic; 0203 and 0204, a freeze warning is provided to the user’s dashboard as the user approached a bridge; par 0172); receiving, from the identified client device in response to the communication, the sensor data acquired from one or more sensors (see fig 18, par 0055, integrated sensor system; par 0106, the sensor may utilize the sensor to enable various alerts including road condition or traffic); and generating the roadway condition information based on the received sensor data se fig 3, 20, item 302; fig 40-41). It must be noted that Examiner has interpreted roadway condition to be traffic. One skill artisan before the filing date of the invention would use traffic data and 
As per claims 31-39, they are a system of claims 21-29. They contain the same limitations. Therefore, they are rejected under the same rationale. Furthermore, Rolf teaches a processor (fig 2, item 203).

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.
Applicant argued that Rolf does not teach or suggest 
1) "generating roadway condition based on sensor data, received from a client device, the senor data acquired from one or more sensors"



3) "identifying a client device based on the identified geographic location of interest; sending a communication over a communication network to the identified client device, the communication requesting sensor data indicative of a roadway condition in the identified geographic location of interest; receiving, from the identified client device in response to the communication, the sensor data acquired from one or more sensors".

In regard to items 1-3, the examiner submits that applicant’s representative has misread and misinterpreted the prior art of record to Rolf.
Rolf is directed to a transmitter transmits time synchronized data via a pager/WiMax/802.x access to a receiver system, wherein the receiver system is programmed to receive data for specific geographic locations. The geographic locations may be specified by the user or by the receiver system, and includes state, zip codes, towns, counties, towns, or cardinal regions. The receiver is able to find its location when outside its cell region and is able to synchronize to the data transmitted in the new cell region. Further, the receiver system is able to remotely monitor weather data and other information at a different location via wireless Internet or voice over IP. A transceiver may also be used to receive weather or alert data. In response to receiving data, the transceiver transmits the data to low powered devices in a house using a different frequency band than the frequency band it received the data.
Rolf prior art teaches all the limitations of the claims argued in items 1-3 above. The explanation is well described in the rejection above (see claim 21 rejection). However, there is a misunderstanding in claim interpretation. Applicant’s representative puts a lot of weight and emphasis on road condition. 
Road condition can be interpreted as traffic, wet, cloudy, icy, empty, bottleneck etc …
Therefore, if applicant fails to emphasize the circumstances behind the road condition, which is nowhere to be found in the claim, the arguments are invalid and senseless. The application specification discusses weather condition which is not mentioned at all in the claim. The reference to Rolf is also about weather condition and report, data collection about weather condition in various geographic location including road condition, traffic and more. Sensor is used to collect data.
Rolf clearly defines and teach all the limitations of the claim invention as written. 
The examiner took into consideration all the criteria in regard to road condition as broad as possible as conveyed in the claim to formulate the rejection (see claim 21 rejection for clarification). Therefore, the rejection is maintained.
                                                                                                                                                                                                                     
In regard to claim 41, Applicant’s representative has added “determining an incentive metric based on distribution of the generated roadway condition information; and generating a data record that assigns the incentive metric to-the client device” to the claim.
This section was not found in the specification. So, the claim 41 stands rejected as claim 21 without this portion.
However, an extensive search was performed with the claim as written without consideration of the missing connection and description in the specification, the claim was found to be allowable with the added limitation “determining an incentive metric based on distribution of the generated roadway condition information; and generating a data record that assigns the incentive metric to-the client device”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ B JEAN/Primary Examiner, Art Unit 2454